Citation Nr: 0408658	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  95-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 as a result of surgical treatment by the 
Department of Veterans Affairs (VA) in July 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the VA Reno, 
Nevada, Regional Office (RO) which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 as a 
result of surgical treatment by VA in July 1998.  In November 
2000, the veteran testified before the undersigned at a 
personal hearing at the RO.  In a February 2001 decision, the 
Board remanded this case to the RO for further development.  
Also, in that decision, the Board granted service connection 
for post-traumatic stress disorder (PTSD).  

In a February 2001 rating decision, the RO implemented the 
Board's grant of service connection for PTSD and assigned a 
30 percent rating.  In an October 2002 rating decision, 
service connection was also granted for diabetes mellitus, 
rated as 40 percent disabling; coronary artery disease with 
hypertension, rated as 30 percent disabling; left leg 
peripheral neuropathy, rated as 20 percent disabling; right 
leg peripheral neuropathy, rated as 20 percent disabling; and 
nonproliferative diabetic retinopathy, bilateral, rated as 10 
percent disabling; a rating of 50 percent was assigned for 
PTSD; and an increased rating for bilateral hearing loss and 
tinnitus was denied.  The veteran was also granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The veteran did not initiate an 
appeal as to either of these rating decisions.

In July 2003, the veteran again testified at a personal 
hearing via video conference from the RO before the 
undersigned, presiding over the hearing in Washington, D.C.

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In the Board's February 2001 decision, the Board noted in the 
introductory portion of the decision that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  However, in the Board's decision, the 
veteran was not provided all of the specific notification 
necessary for the completion of his application for benefits 
as has been determined since that time.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that section 5103(a), as amended by VCAA and 
§ 3.159(b), as recently amended, require VA to notify the 
veteran of any evidence and information needed to 
substantiate and complete the claim.  Additionally, VA has 
the duty to assist the veteran by informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, a VCAA letter regarding the issue on appeal has 
not been sent to the veteran.  Accordingly, VA should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In addition, in December 2003, the veteran and his 
representative submitted new evidence.  The new evidence 
submitted by the veteran and his representative has not been 
considered by the AOJ.  

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative which 
was accepted by the Board under the provisions of 38 C.F.R. § 
20.1304(a) and (b), as well as any such evidence referred to 
the Board by the originating agency under 38 C.F.R. § 
19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated which in 
part allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099; 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation was codified at 38 C.F.R. § 19.9 a(2) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 38 
C.F.R. §§ 19.9 (a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denied appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  In light of this 
holding, on Remand, the AOJ must ensure that the veteran is 
afforded due process by initially considering the newly 
submitted evidence which consists of a medical report by 
Dr. Christine Lajeunesse.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent as to 
all the issues on appeal.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim for entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 as a result of surgical 
treatment by VA in July 1994, and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran is informed that if he has 
evidence that he has additional 
disability due to the July 1994 VA 
surgery and that the additional 
disability was not the result of the 
veteran's willful misconduct and was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished by VA, and the proximate cause 
of the disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault; or was an event not reasonably 
foreseeable, he must submit that evidence 
to VA.  A record of his notification must 
be incorporated into the claims file.  

2.  Thereafter, the VBA AMC should 
readjudicate the issue on appeal with 
consideration of all the newly submitted 
evidence.  If any benefit remains denied, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC) addressing 
the issue on appeal.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issue currently on appeal.  

If upon completion of the requested action, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


